VAUGHN, Judge.
The questions presented by this appeal, which we answer in the affirmative, are whether there was sufficient, competent evidence to support the trial court’s findings of fact and whether the findings of fact support the conclusions of law.
“A gratuitous inter vivos transfer is presumed to be an absolute gift and not an advancement unless shown to be an advancement.” G.S. 29-24. Plaintiffs offered evidence by way of testimony from Claudie W. Lassiter, administrator of the estate of Eugene Lassiter and brother of Millard E. Lassiter, testimony from Millard E. Lassiter, and an affidavit made by Millard E. Lassiter, all tending to show that the sum of $13,000.00 received by Millard E. Lassiter from his father was an advancement. Negotiated checks totaling that amount were *590found in the father’s safe after his death. The sum was treated as an advancement in the settlement of the father’s estate prior to the institution of this action. Defendants offered no evidence. We hold this evidence to support the court’s findings of fact that Millard E. Lassiter received advancements totaling $13,000.00. Defendants’ other assignments of error have been considered and are overruled.
Affirmed.
Judges Parker and Graham concur.